ORDER

PER CURIAM.
Barbara Martin (“Wife”) appeals from the trial court’s judgment modifying the amount of monthly maintenance she received from John Martin. Wife contends the trial court erred in finding there was a substantial and continuing change of circumstance justifying a reduction in her maintenance because the trial court underestimated her reasonable needs and imper-missibly considered contributions by third parties to her income. We affirm.
An extended opinion would have no precedential value. We have, however, provided the parties a memorandum setting forth the reasons for our decision. We affirm the judgment of the motion court pursuant to Rule 84.16(b).